Cassoday, C. J.
We all agree "with the relator and the trial court that the decision of the attorney, mentioned in the twelfth finding of fact,, and the first "conclusion of law, was a mere legal opinion, and in no sense an award of an arbitrator.
The facts are undisputed. The exceptions to certain findings of the court are based upon the assumption that the trial court was wrong in holding that the balance due on the judgment in question was property owned by the town and the village jointly. The principal controversy is as to the construction to be placed upon the statute which declares:
“Whenever any village heretofore organized under any general law, which at the time when this act shall take effect, shall be part of a town or towns for town purposes, and whenever any village which shall have been organized under any special law and shall at the time of reincorporation under section 1 of this act [sec. 852, R. S. 1878, as amended], be a part of a town or towns for town purposes, shall own property. jointly with such town or towns, such property shall be divided between them in proportion to the equalized value of each as fixed by the county board at the first equalization subsequent to such separation.” Sec. 96, ch. 287, Laws of 1897.
It is undisputed that the village remained a part of the town for town purposes, first under the'special charter, from 1867 to 1893, and then under the general charter, until April 26, 1897, when the act in question went into effect. Erom and after the passage of that act the village became a separate and independent municipality. Secs. 5, 6, 100, ch. 287, Laws of 1897; State ex rel. Rock v. Taylor, 94 Wis. 267. It is also undisputed that the judgment of March 30, 1895, was entered in an action commenced by the town against the village August 24, 1894, to recover moneys re*246ceived by the village fo<r licenses granted by it, as mentioned in the second finding of fact, and which licenses it was supe posed the village had “the exclusive right to grant” by virtue of ch. 98, Laws of 1876, purporting to amend its special charter. Smith v. Sherry, 50 Wis. 210. None of such licenses were granted after the spring of 1893. These things being so, it is obvious that if the unpaid balance of the judgment is property owned by the town and village jointly, within 1 the meaning of the statute quoted, then that statute declares:
“Such property shall be divided between them in proportion to the equalized value of each, as fixed by the county board at the first equalization subsequent to such separation.”
In construing the statute the trial court adopted the ^ruling made by this court at an early day, wherein it was held that “the legislature, however, has an undoubted right to change the territorial limits of municipal corporations, and to detach from a town a portion of its territory and annex it to another town, and in so doing may provide for an equitable division of the common property.” Milwaukee v, Milwaukee, 12 Wis. 93. And the trial court added, “That seems to be precisely what they have done here, — separated the town from the village, and provided for an equitable division of common property.”
The power of the legislature to determine the righto and liabilities of the respective organizations cannot be well questioned. Depere v. Bellevue, 31 Wis. 120, 125; Forest Co. v. Langlade Co. 76 Wis. 605, 610; School Directors of Pelican v. School Directors of Rock Falls, 81 Wis. 428; School Directors of Ashland v. Ashland, 87 Wis. 533; Joint School Dist. No. 8 v. School Dist. No. 6, 92 Wis. 608.
“A statute is to be interpreted not only by its exact words, but also by its apparent general purpose.” U. S. v. Saunders, 22 Wall. 492; School Directors of Pelican v. School Directors of Rock Falls, 81 Wis. 428, 432, 433.
*247In this last case, and in view of the object of the statute then under consideration, it was “held that the word ‘credits,’ as used in the act, means the balance of the assets of the district from which the territory is detached, after deducting its debts and liabilities. It includes, therefore, school houses, school sites, furniture, and fixtures.” So in view of the object of the statute in question, the words “shall own property jointly” should be construed to include property owned by the town and village in common. As said by the trial court, that “does not attempt to deprive the town of any specific property,” but “only provides for an equitable division of the joint or common property.” To hold that the words quoted refer only to property to which both the town and the village, technically, had joint title, would seem to be contrary to the manifest purpose of the act, and render meaningless the clause which provides that such property should “be divided between them in proportion to the equalized value of each,” as prescribed by the statute., As found by the trial court, the unpaid balance of the judgment “was property belonging to the town, including the village.” It was for moneys received by the village for licenses granted by it while it was a part of the town, and before it had a separate and independent existence. It was property in which the inhabitants of both had a common interest. The construction suggested is in harmony with the section requiring the indebtedness to be so apportioned between the town and village. Sec. 94, ch. 187, Laws of 1897. According to Eouvier, the term “joint” “is used to express a common property interest enjoyed or a common liability incurred by two or more persons. As applied to real estate, it involves the idea of survivorship.” We must hold that the balance due on the judgment at the time of the separation of the village from the town was the joint property of both, within the meaning of the statute.
There is no ground for claiming that the judgment against *248tbe village was res adjudícala. Tbe village bad no separate and independent existence wben tbat judgment was rendered. Tbe question here presented was not involved in tbat case, but arises under tbe act of tbe legislature passed more than two years after tbe rendition of tbat judgment. It appears, as found by tbe trial court, tbat tbe village paid to tbe town two thirds of tbe judgment before tbis proceeding for a manr damus was commenced. Tbe equalized value of tbe property in tbe village was, as found by tbe trial court, considerably more than tbe property in tbe town. Sucb being tbe facts, there is nothing due on tbe judgment from tbe village to tbe town; and hence tbe. court properly dismissed tbe proceedings, and ordered judgment in favor of the defendant and against tbe relator for costs.
By the Gourt. — Tbe judgment of tbe circuit court is affirmed.